Citation Nr: 1828070	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  15-11 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs St. Paul Pension Center, St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and JA



ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from November 1942 to April 1946, from November 1950 to November 1951, and from February 1952 to May 1968.  He died in October 1972.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision by the St. Paul Pension Center in St. Paul, Minnesota.

The appellant testified at a Board hearing before the undersigned Veterans Law Judge in March 2018.  A transcript of that hearing is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claim must be remanded for the purpose of obtaining a medical opinion.  In a cause of death claim, VA has a duty to obtain a medical opinion if such is needed to assist the appellant in substantiating the claim.  38 U.S.C. § 5103A(d) (2012); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  VA is obliged to obtain an opinion when the record contains competent evidence that the veteran had a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d). 

The Veteran's death certificate indicates that he died of a self-inflicted gunshot wound.  Service treatment records such as those dated in December 1951 and December 1967 indicate that the Veteran was evaluated for suspicion of a personality disturbance.  The appellant asserts that the Veteran had symptoms of PTSD or a psychiatric disorder during service that resulted in or caused the Veteran's suicide in October 1972.  The Board finds that a VA medical opinion is necessary to decide the claim as the evidence of record does not contain sufficient competent medical evidence to decide the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant non-VA medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the appellant which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the appellant and her representative.

2.  After any additional records are associated with the claims file, obtain an opinion regarding the etiology of the Veteran's cause of death.  The entire claims file must be made available to and be reviewed by the examiner.  An explanation for all opinions expressed must be provided.

The examiner must provide the following opinions:

a)  whether it is at least as likely as not (50 percent or greater) that the Veteran had a psychiatric disorder during service or within one year of service discharge, or a psychiatric disorder that was etiologically related to the Veteran's active service.

b)  if the Veteran had a psychiatric disorder that was related to his service, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's psychiatric disorder was a principal cause of death or was the immediate or underlying cause of death, or was etiologically related thereto?

The examiner must review the 2018 Board hearing testimony and the Veteran's service treatment records, to include those dated in 1951 and 1967.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

